      Case 4:20-cv-00051-BRW-JJV Document 66 Filed 07/01/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOHN BARBER                                                                        PLAINTIFF
ADC #093799

VS.                                4:20CV00051-BRW-JJV

JEFFREY STIEVE, et al.                                                         DEFENDANTS

                                           ORDER

       I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 56)

submitted by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr.

Barber’s timely filed objections (Doc. No. 65) and making a de novo review of the record, I

approve and adopt the Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Defendants’ Motion for Summary Judgment for failure to exhaust

administrative remedies as to Plaintiff’s claims against Defendants Lane and Blanks (Doc. No.

40) is GRANTED.

       Plaintiff’s claims against Defendants Lane and Blanks are DISMISSED without

prejudice.

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERD, this 1st day of July, 2020.



                                                Billy Roy Wilson  __________
                                                UNITED STATES DISTRICT JUDGE
